DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 11/05/2020. Claim 1 is currently amended, claims 2-5 and 16-17 are previously presented, claims 6-15 and 18-20 are withdrawn and claims 21-23 are new. Accordingly claims 1-5, 16-17 and 21-23 are examined herein.
Specification
The disclosure is objected to because of the following informalities:
In Page 7, lines 10-15 of the instant disclosure, the reference character “43” has been used to designate both “insert plates” and “filament cavities”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiez (US 2009/0083925 – of record) over Schar (US 2018/0317640), Driesen (US 2011/0239391) and Ferguson (US 2012/0041337 – of record).
Regarding claim 1, Mathiez teaches a method of manufacturing a mold insert for injection compression molding of a unitary brush head having a base (2) and filaments (bristles (100)) extending therefrom (see Fig.1 and Fig. 40 above; [0014]), the method comprising:
providing at least a first insert plate (211) and a second insert plate (212), each having at least one front face (see Figs.40 and 41 a-d; [0168] and [0176]).
Mathiez does not explicitly teach wherein each of the at least first and second insert plates has a shape selected from the group consisting of a circular shape, an elliptical shape, and an oval shape.
In the same field of endeavor, manufacturing brushes by injection molding, Schar teaches an injection molding process for molding bristles (Abstract) includes provide a bristle cavity segment insert (11.9) in the injection molding tool (see Fig. 15.9; [0080]), wherein the segment base surface of the at least one bristle segment have the shape of a circle, annular, oval and elliptical (see Fig. 15.9 [0109], [0117] and [0949]).  While Schar discloses the bristle cavity segment insert has the claimed shape of a circle, annular, oval and elliptical; however, Schar does not explicitly teach that the insert plate has a shape selected from the group consisting of a circular shape, an elliptical shape, and an oval shape. 
Driesen teaches a process for making a brush head (4) that comprises a bristle support (see Fig.1; [0042]), wherein a bristle support is approximately plate-shaped with plurality of bristle tufts is arranged on the bristle support plate and a center bristle tufts that have together an approximately circular, oval or elliptical cross-sectional structure provide enough stability to each other so that a bending of the bristles of the central area is efficiently avoided (see [0042] and [0045]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modify the method taught by Mathiez with the segment base surface of the at least one bristle cavity insert segment have the shape of a circle, annular, oval and elliptical as taught by Schar and bristle support plate with a center bristle tufts that have together an approximately circular, oval or elliptical cross-sectional structure as taught by Driesen in order to provide enough stability to each other so that a bending of the bristles of the central area is efficiently avoided (see [0045] of Driesen). 
In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination.  (Please see MPEP 2144.04 IV B for further details).
Mathiez further teaches forming a portion of at least one filament cavity (202) into at least one of the front faces of the first and second insert plates such that at least one filament cavity is open at a top surface of the insert plate and it does not extend through to a bottom surface of the insert plate (see Figs. 40 and 41 a; [0168-0170] of Mathiez), and Schar teaches the filament cavity insert terminates with a blind-hole so that the filament cavity (see [0183],[0691] and [0721]).
Mathiez does not teach forming a venting cavity into the front face into which the filament cavity is formed, where the venting cavity is formed with a depth from 1 µm to 20 µm, such that the venting cavity is in air-conducting connection with the blind-hole end of the filament cavity.
In the same filed of endeavor, injection molding, Ferguson teaches a method for injection molding an article that comprises providing a mold (700) comprising a first mold half (710) in contact with a second mold half (705), venting of the mold halves is provided by primary and secondary vents, which are typically 10 and 100 µm deep channels, respectively (see annotated Fig.7 below; [0092], [0094] and [0099]).  Ferguson further teaches that typically when molding articles, venting of the cavity is required. Venting serves as an exit region near the mold cavity to allow displaced air to leave the cavity, thus allowing for more uniform filling of the mold cavity with molten polymeric material, as explained by Ferguson (see [0099]). 
Since Mathiez teaches that it is advantageous to drive out the air through vents located at the end of each cavity forming a bristle (see [0055] and [0067]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modify the method taught by Mathiez by forming a venting cavity into the front face into which the filament cavity is formed, such that the venting cavity is formed with a depth from 1 µm to 20 µm, and is in air-conducting connection with a blind-hole end of the filament cavity as taught by Ferguson. A person of ordinary skill in the art would make such a modification in order to allow displaced air to leave the cavity, thus allowing for more uniform filling of the mold cavity with molten polymeric material (see [0099]).


    PNG
    media_image1.png
    387
    642
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Mathiez and Ferguson further teaches the method, wherein forming the portion of the at least one filament cavity or the venting cavity comprises using technology selected from the group consisting of PECM, laser ablation, and ultra-short pulsed laser ablation (see [0051],[0064] and [0114] of Ferguson) .
Regarding claim 3, the combination of Mathiez and Ferguson further teaches the method, wherein forming the portion of the at least one filament cavity (i.e. venting the cavity) comprises forming the blind-hole end of the filament cavity with a diameter from 5 µm to 40 µm, and wherein the depth of the venting cavity is smaller than the diameter of the filament cavity at its blind-hole end (see [0099]).
Regarding claim 4, the combination of Mathiez and Ferguson further teaches the method, wherein providing the at least first and second insert plates comprises providing at least three insert plates (see Fig. 41 c-e (211, 212, and 213)), each having at least one front face, wherein the at least 
Regarding claim 5, the combination of Mathiez and Ferguson further teaches the method, wherein providing the at least first and second insert plates (see Fig. 41 c-e (211 and 213)) comprises providing at least one of the insert plates in an essentially hollow cylinder-like shape, an essentially hollow frustum-like, or an essentially hollow cone-like shape (see Figs. 41 a-d above; [0044], [0046] and [0051]).
Regarding claim 16, Ferguson further teaches the method, wherein in the step of forming a venting cavity into the front face, the venting cavity is formed with a depth from 2 µm to 10 µm (see annotated Fig.7 above; [0092], [0094] and [0099]).
Regarding claim 17, Ferguson further teaches the method, wherein the step of forming the portion of the at least one filament cavity comprises forming the blind hole end of the filament cavity with a diameter from 5 µm to 20 µm (see Fig. 7; [0092], [0094] and [0099]).
Regarding claim 21, Mathiez does not explicitly teaches the method, wherein each of the at least first and second insert plates are formed by semicircular insert plates. However, Mathiez teaches that a main portion of the bristles has a cross-section defined by different geometrical shapes such as round, elliptical, rectangular, square in the form of a three-lobed or four-lobed cross, or semicircular (see Figs.16-21; [0039-0040]), therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modify the method taught by Mathiez with each of the at least first and second insert plates are formed by semicircular insert plates in order to provide enough stability to each other so that a bending of the bristles of the central area is efficiently avoided.  In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination.  (Please see MPEP 2144.04 IV B for further details).
Regarding claim 22, Mathiez further teaches the method, wherein the at least first (211) and second insert plates (212) comprise a plurality of … insert plates stacked in abutting relationship with one another to form a plurality of filament cavities (202) (see Figs.40 and 41 a-d;[0168] and [0176]). 
Mathiez does not explicitly teaches that the plurality of insert plates are a ring-like shape insert plates ;however, it would have been obvious to one having ordinary skill in the art at the time the In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination.  (Please see MPEP 2144.04 IV B for further details).
Regarding claim 23, Mathiez further teaches the method, wherein the filament cavities (202) are arranged symmetrically in the stacked insert plates (see Figs. 40 and 41 a-c; [0168-0170]).
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered.
 With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendments to the claim(s) has/have overcome the claim rejection.
Applicant’s arguments with respect to claims 1-5 and 16-17 have been considered but are moot based upon the new ground of rejection presented in the office action above in response to the claim amendments received on 11/05/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           


/NAHIDA SULTANA/Primary Examiner, Art Unit 1743